Citation Nr: 9900628	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  97-17 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a heart condition.  

ATTORNEY FOR THE BOARD

Don Hayden, Counsel


INTRODUCTION

The appellant performed active duty for training from June to 
December 1963 and had subsequent periods of active duty for 
training and inactive duty for training which have not been 
verified, except for a period of inactive duty for training 
on October 19, 1991.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  
Service connection for hypertension was denied by the RO in a 
May 1998 rating decision.  The appellant has not submitted a 
notice of disagreement with that decision.  Accordingly, the 
Board will not consider that issue.  The appellant is advised 
that he has until one year from the date of notification of 
the May 1998 rating decision to submit a notice of 
disagreement with that decision.  

The appellant has not reported for any scheduled hearing and 
the RO has deemed his request for a hearing to be withdrawn.  


CONTENTIONS OF APPELLANT ON APPEAL

In essence, the appellant contends that angina and coronary 
artery disease developed during a period of inactive duty for 
training.  He says that coronary artery disease was first 
diagnosed while he was on inactive duty for training.  He 
also says that he never saw a doctor for heart problems, 
prior to the episode of chest pain in October 1991, while he 
was on inactive duty for training, and that his doctor said 
this was not a preexisting condition even though the veteran 
at times had had high blood pressure.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the claim for service 
connection for a heart condition is not legally meritorious.  


FINDING OF FACT

During a period of inactive duty for training, the appellant 
developed chest pain and was diagnosed with unstable angina 
and coronary artery disease.  


CONCLUSION OF LAW

The claim for service connection for a heart condition is not 
legally meritorious.  38 U.S.C.A. §§ 101(24), 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.1, 3.6, 3.301(a), 3.303 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Periodic service department examinations since December 1963, 
including a February 1991 periodic examination, found the 
appellants cardiovascular system to be normal.  His blood 
pressure was 150/100 in February 1991.  The examiner said 
that the appellant did not have hypertension.  Bradycardia 
had been reported following examination in June 1963.  

In October 1991, during a period of inactive duty for 
training, the appellant developed chest pain.  He was taken 
to the hospital where unstable angina and coronary artery 
disease were diagnosed.  He reported a history of significant 
chest discomfort about two weeks before, while working, which 
went away with rest.  Since then, he had had slight chest 
discomfort on walking.  Examination revealed severe disease 
of the distal right coronary artery.  Cardiac enzyme tests 
were negative for myocardial damage.  After investigation, it 
was determined that substernal chest tightness was not in 
line of duty, not due to misconduct.  

In May 1992, [redacted], a sergeant in the Army Reserve, 
said that in October 1991, after opening formation, he and 
the appellant were inspecting, cleaning and preparing 
equipment when the appellant complained of pain which later 
became so bad that he could not continue his duties.  Mr. 
[redacted] said that the appellant was taken to the hospital, 
after being evaluated by a medical team, where he was 
admitted and later underwent a bypass operation.  Mr. [redacted] 
said that he observed that the appellant was not in 
significant pain until he performed his duties on October 19, 
1991.  

Records from the Billings Clinic show that the appellant 
underwent coronary artery bypass surgery at the Deaconess 
Medical Center in December 1991 and show continuing 
treatment.  The date of onset of angina and coronary artery 
disease was not discussed.  

Criteria and Analysis

For disability resulting from personal injury suffered or 
disease contracted in line of duty, or for the aggravation of 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval or air service, during a 
period of war, the United States will pay to any veteran thus 
disabled and who was discharged or released under conditions 
other than dishonorable from the period of service in which 
said injury or disease was incurred, or preexisting injury or 
disease was aggravated, compensation.  38 U.S.C.A. § 1110 
(West 1991).  

The term "active duty " means full-time duty in the Armed 
Forces other than active duty for training.  38 U.S.C.A. 
§ 101(21) (West 1991).  The term "active military, naval, or 
air service" includes active duty, any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24).  

The evidence shows and the appellant concedes that the 
episode of chest pain that led to the hospitalization where 
unstable angina and coronary artery disease were diagnosed 
developed during a period of inactive duty for training in 
October 1991.  In fact, it appears from the record that the 
chest pain had begun about two weeks before and there is no 
evidence that the appellant was on either active duty for 
training or inactive duty for training at the time the chest 
pains developed.  




Service connection may be granted for disability or death 
from a disease or injury incurred or aggravated in line of 
duty during any period of active duty for training and from 
an injury incurred or aggravated in line of duty any period 
of inactive duty training.  38 U.S.C.A. § 101(24).  

In this case, the claim is not legally meritorious.  In 
Brooks v. Brown, 5 Vet. App. 484 (1993), the United States 
Court of Veterans Appeals (Court) held that a myocardial 
infarction which occurred during a period of inactive duty 
training followed by a diagnosis of atherosclerotic vascular 
disease with total occlusion of the right coronary artery was 
not an injury for the purpose of service connection.  The 
Court noted that there was a VA General Counsel precedent 
opinion that a myocardial infarction sustained during the 
course of mandatory heavy exertion during a period of 
inactive duty training did not constitute an injury.  O.G.C. 
Prec. 86-90 (July 18, 1990).  Inasmuch as the veterans claim 
for service connection for heart disease is based on a period 
of inactive duty for training and since heart disease (or 
even a heart attack) in not an injury, there is no legal 
basis to grant the benefit sought. 

The appellants argument appears to be that the first 
manifestations of coronary artery disease and unstable angina 
were during a period of inactive duty for training in October 
1991, which should warrant service connection.  To this end, 
he has submitted a statement from Sgt. [redacted].  Assuming 
without deciding that the first manifestations of coronary 
artery disease and unstable angina were during a period of 
inactive duty for training, there would still be no legal 
basis for service-connection since only an injury incurred or 
aggravated in line of duty during a period of inactive duty 
training may be service-connected.  Where, as in this case, 
the law, rather than the facts, is controlling, the claim 
must be denied as lacking legal merit.  Sabonis v. Brown, 6 
Vet. App. 426 (1994)






ORDER

Service connection for heart disease is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
